DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 4/22/22 have been received. Claims 1, 3, 5-8, 11, and 15 have been amended. Claims 4, 10, and 14 have been cancelled.
Claim Objections
3.	The objection to claim 11 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 112

4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 1  is withdrawn because the Applicant amended the claim.
5.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 14 is withdrawn because the Applicant cancelled the claim.
6.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 15 is withdrawn because the Applicant amended the claim.
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
8.	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites “The polymer electrolyte membrane according to claim 1, wherein 3Serial No.: 16/646,271Attorney Docket No.: 40031-1008 a weight per unit volume of the antioxidant in the first ion conductor layer is greater than a weight per unit volume of the antioxidant in the first layer, and a weight per unit volume of the antioxidant in the second ion conductor layer is greater than a weight per unit volume of the antioxidant in the second layer”.  Amended claim 1 does not recite antioxidant included in the first ion conductor layer and the second ion conductor layer.
9.	Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites “The polymer electrolyte membrane according to claim 1, wherein a weight per unit volume of the antioxidant decreases or increases in an order of the first ion conductor layer, the first layer, the second layer, and the second ion conductor layer, so that the polymer electrolyte membrane has a concentration gradient of the antioxidant”. Amended claim 1 does not recite antioxidant included in the first ion conductor layer and the second ion conductor layer.

Claim Rejections - 35 USC § 102
10.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (EP3185345A2) as cited in IDS dated 5/31/21 on claim(s) 1, 4, 10, 11, and 14-17 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
11.	The rejection under 35 U.S.C. 103 as being unpatentable over Bae et al. (EP3185345A2) as cited in IDS dated 5/31/21 on claims 2 and 3 is/are withdrawn because the Applicant amended the claims.
12.	The rejection under 35 U.S.C. 103 as being unpatentable over Bae et al. (EP3185345A2) as cited in IDS dated 5/31/21 on claims 5 and 6 is/are withdrawn because the Applicant amended the claims.
13.	The rejection under 35 U.S.C. 103 as being unpatentable over Bae et al. (EP3185345A2) as cited in IDS dated 5/31/21, in view of Barnwell et al. (WO 2009/109780A1) as cited in IDS dated 5/31/21 on claims 7 and 9 is/are withdrawn because the Applicant amended the claims.
14.	The rejection under 35 U.S.C. 103 as being unpatentable over Bae et al. (EP3185345A2) as cited in IDS dated 5/31/21, in view of Yamashita et al. (WO 2015125695A1) as cited in IDS dated 5/31/21 on claim 8 is/are withdrawn because the Applicant amended the claims.
15.	The rejection under 35 U.S.C. 103 as being unpatentable over Bae et al. (EP3185345A2) as cited in IDS dated 5/31/21, in view of Mizuno  (JPH07135004A) as cited in IDS dated 3/11/20 on claims 12 and 13 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
16.	The following is a statement of reasons for the indication of allowable subject matter:  the invention in claims 1-3, 5-9, 11-13, 16, and 17 would be allowable when the rejection under 35 U.S.C. 112 set forth in this Office Action on claims 5 and 6 is overcome. The invention in independent claim 1 is directed to a polymer electrolyte membrane comprising: a porous support having first and second surfaces opposite to each other, the porous support including a first portion having the first surface and a second portion having the second surface; a first layer formed by filling first pores in the first portion of the porous support with a first ion conductor; a second layer formed by filling second pores in the second portion of the porous support with a second ion conductor; a first ion conductor layer on the first surface of the porous support, the first ion conductor layer comprising the first ion conductor; and a second ion conductor layer on the second surface of the porous support, the second ion conductor layer comprising the second ion conductor, wherein, the first ion conductor has a lower equivalent weight (EW) than the second ion conductor, a ratio of first thickness to second thickness is 9:1 to 6:4, the first thickness being a sum of a thickness of the first layer and a thickness of the first ion conductor layer, the second thickness 2Serial No.: 16/646,271Attorney Docket No.: 40031-1008 being a sum of a thickness of the second layer and a thickness of the second ion conductor layer, and one selected from a group consisting of the first layer, the second layer, and a combination thereof includes an antioxidant.
	In the instant invention, the first ion conductor may exhibit high ion conductivity efficiency, and the second ion conductor may secure the shape stability and durability of the polymer electrolyte membrane while reducing the swelling of the polymer electrolyte membrane ([0071] US 2020/0287230).  That is, in order to secure the shape stability of the polymer electrolyte membrane while improving the ion conductivity performance of the polymer electrolyte membrane, it is advantageous for the thickness of the first ion conductor to be greater than the thickness of the second ion conductor([0075]).
	The prior art to Bae et al. (EP3185345A2) discloses a polymer electrolyte membrane comprising: a porous support having first and second surfaces opposite to each other, the porous support including a first portion having the first surface and a second portion having the second surface; a first layer formed by filling first pores in the first portion of the porous support with a first ion conductor; a second layer formed by filling second pores in the second portion of the porous support with a second ion conductor; a first ion conductor layer on the first surface of the porous support, the first ion conductor layer comprising the first ion conductor; and a second ion conductor layer on the second surface of the porous support, the second ion conductor layer comprising the second ion conductor, and one selected from a group consisting of the first layer, the second layer, and a combination thereof includes an antioxidant but does not disclose, teach or render obvious
wherein, the first ion conductor has a lower equivalent weight (EW) than the second ion conductor, a ratio of first thickness to second thickness is 9:1 to 6:4, the first thickness being a sum of a thickness of the first layer and a thickness of the first ion conductor layer, the second thickness 2Serial No.: 16/646,271Attorney Docket No.: 40031-1008 being a sum of a thickness of the second layer and a thickness of the second ion conductor layer.
17.	The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim 15 is directed to a method of manufacturing a polymer electrolyte membrane, the method comprising: preparing a porous support having first and second surfaces opposite to each other, the porous support including a first portion having the first surface and a second portion having the second surface; filling first pores in the first region of the porous support with a first ion conductor to form a first layer; 6Serial No.: 16/646,271Attorney Docket No.: 40031-1008 forming a first ion conductor layer on the first surface of the porous support with the first ion conductor; filling second pores in the second region of the porous support with a second ion conductor to form a second layer; and forming a second ion conductor layer on the second surface of the porous support with the second ion conductor, wherein the first ion conductor has a lower equivalent weight (EW) than the second ion conductor, a ratio of first thickness to second thickness is 9:1 to 6:4, the first thickness being a sum of a thickness of the first layer and a thickness of the first ion conductor layer, the second thickness being a sum of a thickness of the second layer and a thickness of the second ion conductor layer, and one selected from a group consisting of the first layer, the second layer, and a combination thereof includes an antioxidant.  The reasons for the indication of allowable subject matter are substantially the same as in paragraph 16 above and apply herein.
Response to Arguments
18.	Applicant’s arguments, see page 11, lines 11-23 and page 12, lines 1-19, filed 4/22/22, with respect to claims 1 and 15 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724